        Case 1:18-cv-07858-OTW Document 21 Filed 09/09/19 Page 1 of 2




                            CILENTI & COOPER, PLLC
                                   ATTORNEYS AT LAW
                                         10 Grand Central
                                    155 East 44th Street – 6th Floor
                                     New York, New York 10017
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102


                                                         September 9, 2019

BY ECF

The Honorable Ona T. Wang
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                      Re:    Ricardo Navarrete v. Milano Market
                             Case No. 18 Civ. 7858 (OTW)

Dear Judge Wang,

     Counsel to the parties write jointly to address the concerns raised in the court’s
memorandum opinion and order filed September 5, 2019 [Docket 20].

       The plaintiff alleged in his suit that he worked at Milano Market during
approximately five (5) months in 2018. We reached agreement with the defendants that the
length of employment was twenty (20) weeks.

       The plaintiff was paid $450.00 or $475.00 per week. We assumed, in calculating
damages, that his salary was intended to compensate for forty (40) hours, and he was owed
overtime compensation. Assuming his “hourly rate of pay” was $11.25 per hour for forty
(40) hours, he would be owed the difference between $11.25 and the minimum wage in 2018
($13.00 per hour) for the first forty (40) hours. And, the full minimum overtime rate of
$19.50 for hours worked above forty (40) each week.

       For purposes of reviewing the settlement, we note the plaintiff alleged he worked
sixty (60) hours per week. The defendants would have challenged the number of working
hours, but for calculating damages, we use sixty (60) hours as alleged.

      Giving him all assumptions, Mr. Navarrete would recover minimum wages:
       40 hours X $1.75 per hour
      and overtime:
         Case 1:18-cv-07858-OTW Document 21 Filed 09/09/19 Page 2 of 2
The Honorable Ona T. Wang, U.S.M.J.
September 9, 2019
Page 2

       20 hours X $19.50 per hour.
       = (total) $460.00 per week
       X 20 weeks
       = $9,200 in underpayments for minimum wages and overtime.
      Plaintiff could also recover liquidated damages in the amount of 100% of the
underpayments.

       Rarely do plaintiffs recover all of what they seek. The employer alleged and was
prepared to prove through witnesses or other means, that the plaintiff received a daily break
and additional compensation and therefore worked fewer hours than alleged. The employer
would have sought to reduce the number of working hours for which the plaintiff could
recover compensation.

       The parties respectfully submit that the settlement of $18,500 makes plaintiff whole
in terms of his alleged minimum wage and overtime deficiency, without the time and
expense of litigation and the risk of receiving a less favorable outcome, even after deduction
for costs and fees.

       Based upon these calculations and other factors, the parties represent to the court that
the settlement reached between Mr. Navarrete and his former employer, both represented
throughout the negotiations by counsel, is a fair and reasonable resolution of a bona fide
dispute.

        For these reasons the parties desire to settle the case and do not wish to proceed with
the litigation. On behalf of the parties we thank the court again for its consideration of this
matter.

                                           Respectfully submitted,

                                           CILENTI & COOPER, PLLC
                                           By: Peter H. Cooper
                                           _________________________
                                           708 Third Avenue – 6th Floor
                                           New York, New York 10017
                                           Attorneys for Plaintiffs

                                           GOETZ FITZPATRICK, LLP
                                           By: Michael R. Fleishman
                                           _________________________
                                           One Penn Plaza, Suite 3100
                                           New York, New York 10119
                                           Attorneys for Defendants
